Citation Nr: 0631842	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation on account 
of the loss of use of both lower extremities.

2.  Entitlement to special monthly compensation on account 
of the loss of use of both buttocks.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case has been advanced on the 
Board's docket.

The RO characterized the appeal as entitlement to 
compensation based on loss of use of the lower extremities 
to include loss of use of both buttocks.  Because the loss 
of use of lower extremities and both buttocks are two 
separate issues as they relate to special monthly 
compensation, the Board has re-characterized such into two 
separate issues.  Therefore, the issues on appeal are as 
reflected on the title page.

In February 2003, the veteran submitted a VA-Form 21-4502 
(Application for Automobile or Other Conveyance and Adaptive 
Equipment).  This issue has not been developed and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
result in the loss of use of his lower extremities.

2.  The veteran's service-connected disabilities do not 
result in the loss of use of both buttocks.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation on account of the anatomical loss or loss of 
use of the lower extremities have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 
4.63 (2006).

2.  The criteria for entitlement to special monthly 
compensation on account of the loss of use of both buttocks 
have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.350 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a December 2003 notice letter, 
the RO notified the veteran of the legal criteria governing 
his claims.  In a statement of the case (SOC) in November 
2004, the RO notified him of the evidence that had been 
considered in connection with his claims and the bases for 
the denial of his claims.  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Additionally, the notice letter requested the 
veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his disabilities.  The RO 
also told the veteran that it is his responsibility to make 
sure that it receives all requested records that are not in 
the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi.  Records from multiple private 
treatment providers identified by the veteran have also been 
obtained.  Additionally, in January 2004, the veteran was 
provided a VA examination in relation to his claims, the 
report of which is of record.  Furthermore, the veteran was 
afforded a Travel Board hearing in May 2006, the transcript 
of which is also of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.

II. Analysis

Special monthly compensation is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 
2005); 38 C.F.R. § 3.350 (2006).  Special monthly 
compensation under 38 U.S.C.A. § 1114(k) is payable for each 
anatomical loss or loss of use of one foot or both buttocks.  
38 C.F.R. § 3.350(a).  38 U.S.C.A. § 1114(l) provides for 
special monthly compensation for anatomical loss or loss of 
use of both feet.  38 C.F.R. § 3.350(b).

Loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 31/2 inches 
or more, will constitute loss of use of the foot involved.  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss 
of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2006).

Loss of use of both buttocks shall be deemed to exist when 
there is severe damage by disease or injury to muscle group 
XVII, bilateral, (Diagnostic Code 5317) and additional 
disability making it impossible for the disabled person, 
without assistance, to rise from a seated position and from 
a stooped position (fingers to toes position) and to 
maintain postural stability (the pelvis upon head of femur).  
The assistance may be done by the person's own hands or 
arms, and, in the matter of postural stability, by a special 
appliance.  38 C.F.R. § 3.350(a)(3).

Additionally, the special monthly compensation provided by 
38 U.S.C.A. § 1114(m) is payable for anatomical loss or loss 
of use of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place.  
38 C.F.R. § 3.350(c)(1)(ii).  In determining whether there 
is natural knee action with prosthesis in place, 
consideration will be based on whether use of the proper 
prosthetic appliance requires natural use of the joint, or 
whether necessary motion is otherwise controlled, so that 
the muscles affecting joint motion, if not already 
atrophied, will become so.  If there is no movement in the 
joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will 
be as though there were one in place.  38 C.F.R. 
§ 3.350(c)(2).

Finally, under 38 U.S.C.A. § 1114(n), special monthly 
compensation is payable for anatomical loss of both legs so 
near the hip as to prevent the use of a prosthesis.  
38 C.F.R. § 3.350(d)(2).

The veteran's service-connected disabilities consist of:  
residuals of lumbar laminectomy rated as 40 percent 
disabling, left peroneal neuropathy rated as 30 percent 
disabling, right peroneal neuropathy rated as 30 percent 
disabling, left shoulder arthritis of the acromioclavicular 
joint rated as 10 percent disabling, right shoulder 
arthritis of the acromioclavicular joint rated as 10 percent 
disabling, left hand arthritis proximal interphalangeal 
joints rated as 10 percent disabling, right hand arthritis 
proximal interphalangeal joints rated as 10 percent 
disabling, and depression rated as 10 percent disabling.  
Additionally, he was granted total disability on the account 
of individual unemployability due to service-connected 
disability (TDIU) in October 1997.  In this case, the 
veteran contends that he has effectively lost the use of his 
legs and buttocks due to his service-connected back 
disability and bilateral lower extremity disabilities, as he 
is unable to ambulate and uses a wheelchair.

A review of the medical evidence clearly reveals that the 
veteran has multiple service-connected disabilities that 
have interfered with his ability to stand up and ambulate.  
However, examination findings, medical opinions, and 
treatment records, as noted below, do not support a finding 
that the veteran has loss of the use of his lower 
extremities or both buttocks as defined by 38 U.S.C.A. 
§ 1114 and 38 C.F.R. §§ 3.350, 4.63.

In January 2004, the veteran was provided a VA peripheral 
nerves examination.  The veteran complained of functional 
loss of his legs.  He stated he could not walk without 
crutches and he was able to walk four to five feet with 
them.  The veteran reported that he generally rides a 
wheelchair and transfers himself using his arms.  He stated 
that he has muscle spasms in his back and legs and numbness 
down his back into his buttocks and then into his legs.  On 
examination and after reviewing the claims file, the 
examiner found subjective tenderness to palpations along the 
entire spine.  There was no paraspinous muscle spasm.  Leg 
strength was zero out of five.  No atrophy was present and 
tone was normal.  There was sensory level to pinprick at 
around T8 on the left and T10 on the right.  Reflexes were 
two to three-plus except absent left ankle jerk.  EMG and 
NCV of the lower extremities were normal.  This suggested to 
the examiner an absence of significant motor root 
involvement of either the L4 or L5 roots, although it did 
not exclude the possibility of sensory involvement of either 
root.  The examiner gave the opinion that the veteran's 
complaints were subjective without objective findings except 
for the dropped left ankle jerk.  His weakness on formal 
strength testing was not consistent with his ability to 
transfer.  It was concluded that the veteran's sensory level 
cannot be due to lumbar disc disease and his disability 
appears pain related.

At a December 2003 VA spine examination, the veteran 
reported that he primarily stands only long enough to do 
transfers from his bed to his wheelchair and from his 
wheelchair to his lounge chair.  Otherwise, he stated he is 
totally dependent on his wheelchair.

The veteran was also provided a VA neurological examination 
in March 2003.  The examiner reported that the veteran had 
diffuse weakness in his lower extremities due to pain.  
There was transient strength of five out of five in some 
muscle groups with four plus in others.  Muscle mass was 
normal and sensory examination was intact to temperature in 
the right lower extremity.  There was a subjective decrease 
in temperature in the left leg.  Vibration sense was mildly 
impaired at both ankles.  Reflexes were two-plus except the 
left ankle jerk was one-plus.  EMG of the lower extremities 
was normal with no evidence of root disease.  Although the 
examiner did not have the claims file for review, he gave 
the opinion there were subjective complaints of pain and 
weakness with little in the way of objective findings.  The 
weakness of the lower extremities was much more widespread 
than peroneal nerve distribution.  The examiner concluded 
that there was no evidence to support neurological deficit 
in the lower extremities related to his back injury.  Most 
of the veteran's problems stemmed from pain related problems 
and he appeared to be disabled due to pain.

A review of the treatment records from the Jackson VAMC does 
not indicate that the veteran has loss of the use of his 
extremities or both buttocks.  A March 2003 pain 
consultation note indicates that the veteran can get in and 
out of a pool and is able to lift his lower extremities 
against gravity.  In a June 2004 physical medical 
consultation report, the examiner reported that, while 
sitting, the veteran had functional range of motion.  Ankle 
dorsiflexion was also within functional limits and deep 
tendon reflexes were one-plus symmetrical.

More favorable evidence exists for the veteran by way of 
examination reports from R.C.P., M.D., in March 1994 and May 
1995.  The reports indicated greater neurological disability 
in the lower extremities that was not substantiated by later 
testing.  However, those reports indicate that the veteran 
was able to ambulate with the use of crutches.

The competent medical evidence demonstrates that the veteran 
does not have loss of use of his feet, lower extremities, or 
both buttocks.  Consequently, special monthly compensation 
is not warranted under 38 U.S.C.A. § 1114 and 38 C.F.R. 
§ 3.350.  The veteran continues to maintain use of his feet 
and lower extremities, and he would not be equally well 
served by an amputation stump.  The veteran's lower 
extremities are not characterized by extremely unfavorable 
ankylosis of the joints, a lower extremity 31/2 inches shorter 
than the other, footdrop, or complete paralysis of a nerve.  
Additionally, the veteran's service-connected disabilities 
have not resulted in severe muscle damage to the buttocks, 
and have not made it impossible for him to rise unassisted 
from a seated or stooped position and maintain his postural 
stability.  Moreover, the veteran does not require the use 
of prosthesis on the lower extremities and is not prevented 
from natural knee action.  The evidence does not show that 
there is anatomical loss of both legs so near the hip as to 
prevent the use of a prosthesis.  Finally, any functional 
loss due to pain is already accounted for by the underlying 
service-connected disability ratings, see DeLuca v. Brown, 
8 Vet. App. 202 (1995), and there is no suggestion by any 
examiner that the pain, which appears to be the primary 
cause of his disability, results in the veteran experiencing 
problems tantamount to loss of use of his extremities or 
both buttocks.  In fact, examiners have found that the 
veteran's muscle mass is normal, without muscle atrophy, and 
that muscle tone is normal.  He also stands to transfer to 
and from his wheelchair.  These findings, especially the 
absence of muscle impairment, strongly suggest that he 
regularly exercises these muscles despite the pain he 
experiences.  Otherwise, the Board would expect to find some 
loss of tone or muscle mass.  Given his ability to stand and 
to use his muscles of the buttocks and lower extremities in 
the manner intended, albeit with pain, as evidenced by the 
examination reports of record, there is no basis for finding 
loss of use.

For all the foregoing reasons, the Board finds that the 
claims of special monthly compensation for the loss of use 
of the veteran's lower extremities and both buttocks must be 
denied.  While the veteran is competent to report his 
symptoms, the medical findings do not support the award of 
special monthly compensation.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more 
probative of the degree of impairment than the veteran's 
statements.  To the extent that he has described more severe 
symptomatology associated with his service-connected 
disabilities, his lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims of special monthly compensation, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to special monthly compensation on account of 
the loss of use of both lower extremities is denied.

Entitlement to special monthly compensation on account of 
the loss of use of both buttocks denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


